DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Amendment
Claims 1-8 and 11 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Final Office Action mailed 02/03/2021.

Response to Arguments
Applicant’s arguments, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1 under JP 2009520931, hereinafter ‘931 have been fully considered but are not persuasive.
In response to applicant’s argument with respect to ‘931 failing to disclose “the 
In response to applicant’s argument with respect to ‘931, failing to disclose “a minimum piston inner diameter (dimin) is axially set back in the direction of the base by a multiple of the a minimum piston wall thickness (Smin)”, the examiner respectfully disagrees.  The applicant claims a multiple, which has been interpreted as a variable or number.  Without stating a range of the ‘multiple’, all multiples are available which includes multiples from 0.01-999.  Although ‘931 also does not explicitly state the value of the multiple, it is clearly depicted that it has A multiple greater than zero.  Therefore, ‘931 discloses (7) is set back in the direction of the base by a multiple.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Ln 7-9, please amend to --wherein the wall sections… adjoin the base configured orthogonally 
Claim 1 Ln 14, please amend to -- a planar piston end surface orthogonal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 
Claim 4: all limitations thereof are found in claim 1 lines 18-21 and therefore fail to further limit the subject matter from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009520931, hereinafter ‘931.  Leidecker; Hans-Dieter et al. US 20080314239 A1 was used throughout as a US language equivalent.
Regarding claim 1, ‘931 discloses (Fig. 1-3) a cold-formed steel brake piston for a hydraulic disk brake, constructed as a pot which is open on one side comprising: 
a base (4), and 
a wall (3) including an inner wall (9) and an outer wall (8), having a directed substantially rotational symmetry with respect to a piston longitudinal axis (2) and with a wall thickness (Sw, Sü) varied in sections with a differently varied inner diameter (the depicted inner diameters at the Sw, Sü portions vary, hereinafter ɸw, ɸü, respectively), 
wherein the wall sections, which are formed in a directional manner by ironing 
wherein the outer wall has, on an end-side wall section (101), a radially inwardly groove (6) which is open in a radially outward direction (depicted as open radially outwards) and which forms, radially at the inside, a groove bead projection (7),
wherein an open side of the pot (103) ends as a bearing (A) for a friction pad backplate [0026], and the bearing extends as a planar piston end surface (A) orthogonal
wherein, proceeding from the piston end surface (A), a minimum piston inner diameter (105) is axially set back in the direction of the base by a multiple of a piston wall thickness (fundamentally, any location is a multiple of the piston wall thickness, for example, if the wall thickness is “1”, than ‘a multiple’ includes values such as “0.01”, “0.5”, “2”, “100”…), and the minimum piston inner diameter (ɸmin) is formed by the groove bead projection (7, see annotated Fig. 1 below; [0015] states ‘In order to prevent deformations and overloads at the open front side of the piston, the abutment surface of the rim (A, with dimension α and ɸα) is larger than the cross-sectional surface at the thinnest point of the wall (3, with dimension Q and ɸw) in another embodiment of the invention’.  Stated another way, α > Q, and therefore ɸα < ɸw.  Depicted is a possible 
wherein a quotient of a wall thickness (Sb) of the base in relation to the minimum piston wall thickness (Q) of a base-side wall section, (Sb/Q), is provided so as 

    PNG
    media_image1.png
    937
    969
    media_image1.png
    Greyscale

Regarding claim 2, ‘931 discloses (Fig. 1, 2) the minimum piston inner diameter (at (7)), projected in a axial direction (2)), isPage 2 of 5Appln. No.: 16/300,1812016P03563WOUSAmendment Dated July 17, 2020Reply to Office Action of March 17, 2020 provided so as to be offset radially inward in relation to the piston end surface (A), (the portion (7) is not co-located/through/within (A) and is therefore outside (A)).  
Regarding claim 3, ‘931 discloses (Fig. 1, 2) the groove bead projection (7) connects the two differently stepped, and cylindrically formed, wall sections to one 
Regarding claim 4, ‘931 discloses (Fig. 1, 2) the end-side wall section (portion of (3) depicted to the left of (7)) has a smaller piston inner diameter (the portion of (5) has a smaller inner diameter than the portion of (3) depicted to the right of (7)) than the base-side wall section (portion of (3) depicted to the right of (7)), and wherein the groove bead projection (7) defines the minimum piston inner diameter (depicted as being the minimum inner diameter).  
Regarding claim 5, ‘931 discloses (Fig. 1, 2) the base-side wall section (portion of (3) depicted to the right of (7)) has a reduced wall thickness (Sw) in relation to the end-side wall section (Sb, Sw < Sb as depicted).  
Regarding claim 8, ‘931 discloses (Fig. 1, 2) the base-side wall section has a radially outwardly directed groove (6) which is provided with axial spacing to the groove bead projection (7, depicted with an axial spacing of zero).
Regarding claim 11, ‘931 discloses (Fig. 1-3) the end-side wall section (101) has a uniform inner diameter between the piston end surface (A) and the groove bead projection (7, Fig. 3 depicts the forming process by which the piston is made and is further described in [0031-0033], therein is described a uniform wall thickness (Sw) that is maintained throughout the forming process and the only ‘thickening performed is approximate the base (4) of the wall (3); further in [0033] is stated “Appropriate additional forming steps further render it possible to reduce the wall thickness of S_w and to thereby adapt the wall to the requirements of the piston”, this statement states it is possible to further reduce the wall thickness but is not necessarily done, if ‘further reducing’ is not done, it is clear that the wall thickness is a uniform thickness throughout .

Allowable Subject Matter
Claims 6 and 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745